COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-01-265-CV
 
IN THE INTEREST OF G.G., S.J.G., 
AND Z.E.C. 

------------
 
FROM THE 
323RD DISTRICT COURT OF TARRANT COUNTY 
 
------------
 
MEMORANDUM OPINION

 
------------
        Melissa G. appeals the trial court’s judgment terminating her parental 
rights in her minor children, G.G., S.J.G., and Z.E.C.  We will affirm.
        The parties are familiar with the facts of this case and the applicable law 
is well-settled.  
        Melissa contends that the evidence is factually insufficient to support the 
jury’s findings that (1) she either knowingly placed or knowingly allowed the 
children to remain in conditions or surroundings that endangered their emotional 
or physical well-being, (2) she engaged in conduct or knowingly placed the 
children with persons who engaged in conduct that endangered their emotional 
or physical well-being, and (3) the termination of her parental rights would be 
in the best interest of the children.  
        In reviewing these arguments, we first examined the evidence supporting 
the jury’s finding that Melissa knowingly placed or knowingly allowed the 
children to remain in conditions or surroundings that endangered their physical 
or emotional well-being.  See Tex. Fam. Code Ann. § 161.001(1)(D) (Vernon 
2002).  Having done so in accordance with the applicable standard of review,
we hold that the evidence is factually sufficient to support the jury’s finding 
that Melissa knowingly placed or knowingly allowed the children to remain in
conditions or surroundings that endangered their physical or emotional
well-being.  We therefore overrule Melissa’s first point.

        We next reviewed the evidence supporting the jury’s finding that 
termination of Melissa’s parental rights is in the best interest of the children.  
See Tex. Fam. Code Ann. § 161.001(2).  Again, having reviewed the entire 
record in accordance with the applicable standard of review, we hold that the 
evidence is factually sufficient to support the jury’s finding that the termination 
of Melissa’s parental rights would be in the best interest of the children.  
Therefore, we overrule Melissa’s second point.
        Having overruled Melissa’s points, we affirm the trial court’s judgment.
 
 
                                                                  JOHN CAYCE
                                                                  CHIEF JUSTICE

PANEL A:   CAYCE, C.J.; WALKER, J.; and SAM J. DAY, J. (Retired, Sitting 
by Assignment). 
 
DELIVERED: December 4, 2003